DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.

Status of Claims
Claims 2 and 6 are amended.
Claims 1, 4-5, and 7-20 are canceled.
Claims 24-25 are new.
Claims 2-3, 6, and 21-25 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant contends that the cited art do not disclose the amendments that relate to the encryption of the token, that the first mobile device lacks the key to decrypt the encrypted token, and the second mobile device decrypts the encrypted token.  While Geffon discloses transmitting a token from a remote tokenization service to a delegate device via a cardholder device, Geffon is silent regarding encrypting such sensitive data.  However, Yamakawa, which was cited in the Final Office Action, discloses the technique of a third party, such as the cardholder device in Geffon, relaying data encrypted using public key encryption.  One of ordinary skill in the art would have been motivated to modify Geffon so that the transmitted payment token would have been encrypted using the public key encryption techniques disclosed in Yamakawa to prevent unauthorized parties from accessing and using the payment tokens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0213443 to Geffon et al. in view of U.S. Patent Pub. No. 2002/0123938 to Yu et al., U.S. Patent Pub. No. 2014/0289531 to Yamakawa, U.S. Patent Pub. No. 2016/0098709 to Johnson et al., and U.S. Patent Pub. No. 2015/0350362 to Pollack et al.
Per Claim 2: Geffon discloses:
A method comprising: (see Geffon at Abstract: Disclosed herein are systems, methods, and non-transitory computer-readable storage media for creating sharable tokens that point to financial information stored in a secure online platform and that can be used in financial transactions.)
communicating with a remote server computer (e.g., remote tokenization service) via a first mobile device (e.g., cardholder device 205) to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the first mobile device; and (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
provisioning the payment token from the first mobile device to a second mobile device (e.g., delegate device 220), said provisioning including transfer of data from the first mobile device to the second mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
defining one or more rules constraining usage of the provisioned payment token; (see Geffon at ¶ 68: The cardholder can also distribute the token to one or more delegates and subject the token's to restrictions to limit the delegate's ability to use the token to make purchases at a merchant's physical store. For example, a parent cardholder can distribute pre-payment tokens to children and subject the tokens to restrictions for when the tokens can be used, how much can be drawn from the pre-payment amount pointed to by the token, specific items that the token can be used for (e.g. school books), specific items that cannot be purchased using the tokens (e.g. alcohol), what types of merchants the token can be used for, a specific region that the token can be used, etc.)
storing the transferred data at the second mobile device, based on the provisioning and one or more rules, wherein the second mobile device is adapted to present at least some of the stored data to a point of sale device as payment credentials; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
However, Geffon fails to disclose, but Yu, an analogous art of delegated payments, discloses:
sending, based on the defined one or more rules, an alert to the first mobile device concerning a pending transaction performed using the provisioned payment token with the second device; and (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
requesting, based on the defined one or more rules, and after sending the alert, the first mobile device approve the pending transaction. (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
While Yu fails to explicitly disclose that the requesting occurs after sending the alert, such an order of operations would be obvious as there are no new or unexpected results as a result of the claimed sequence. See MPEP 2144.04(IV)(C) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to provide an alert to the cardholder device when the delegate device makes a transaction and to request approval of the transaction as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to reduce unauthorized, e.g., fraudulent, charges.
However, the combination of Geffon and Yu fails to disclose, but Yamakawa, an analogous art of securely sending data between three parties using public key cryptography, discloses:
wherein the [data] is encrypted and the first mobile device lacks the encryption key to reverse the encryption; (see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. See also ¶ 43: Upon receiving the message transmitted in step SA2, the terminal device 10 transmits the personal certificate C3 stored therein and a message requesting a list of services to the first relay device 20A (step SA3).  Examiner’s Note: Since the data is encrypted using the public key of the terminal device, i.e., the claimed second mobile device, only the private key, which is possessed only by the terminal device, may decrypt the encrypted data.  Therefore, the first relay device, i.e., the claimed first mobile device, does not have the key to decrypt the data.)
decryption by the second mobile device of the encrypted [data]; (see Yamakawa at ¶ 57: If it is determined in step SB7 that there is no tampering, the terminal device 10 decrypts the list encrypted by the second relay device 20B, that is, the list encrypted using the public key in the personal certificate C3, using the private key of the user U.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon so that the token transmitted from the tokenization service broker to the delegate device via the cardholder device would be encrypted using the public key encryption techniques disclosed in Yamakawa.  One of ordinary skill in the art would have been motivated to do so to increase the security of transmitting payment information over unsecured networks.
However, the combination of Geffon, Yu, and Yamakawa fails to disclose, but Johnson, an analogous art of transferring payment tokens, discloses:
wherein the transfer of data occurs by the second mobile device scanning a bar code displayed on the first mobile device, (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further instructed to scan the QR code using his or her mobile device. Upon scanning the QR code the user may be transmitted an electronic disclosure form, electronic information pamphlet, a payment token for use within a digital wallet, an electronic copy of the ATM session log, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques disclosed in Johnson.  While Geffon discloses a scannable QR code that is scanned by a point of sale device, it does not explicitly disclose that such a method may be used to transmit the token from the cardholder device to the delegate device.  However, the claimed invention would have been obvious as scanning a QR code is simply an alternative method, which is known in the art as evidenced by Johnson, of transmitting tokens.  One of ordinary skill in the art would have been motivated to make such a modification to easily share payment tokens.
However, the combination of Geffon, Yu, Yamakawa, and Johnson fails to disclose, but Pollack, an analogous art of using persistent network connections to transfer data via an intermediary, discloses:
wherein the first mobile device is in communication with the remote server during the scanning. (see Pollack at ¶ 10: The wearable device can receive push content from the service as the host device acts on its behalf sending and receiving messages with the service using its own persistent connection to the service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to push payment tokens from the tokenization service to the delegate device via the cardholder device by applying the techniques of Pollack.  One of ordinary skill in the art would have been motivated to do so to send payment tokens to devices that do not have an internet connection.

Per Claim 3: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollack discloses the subject matter of claim 2, from which claim 3 depends.  However, the combination of Geffon, Yu, and Yamakawa fails to disclose, but Johnson discloses:
wherein the bar code is a QR code. (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further instructed to scan the QR code using his or her mobile device. Upon scanning the QR code the user may be transmitted an electronic disclosure form, electronic information pamphlet, a payment token for use within a digital wallet, an electronic copy of the ATM session log, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques disclosed in Johnson.  One of ordinary skill in the art would have been motivated to make such a modification to easily share payment tokens.

Per Claim 21: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollack discloses the subject matter of claim 2, from which claim 21 depends.  However, Geffon fails to disclose, but Yu discloses:
reporting transactions performed using the provisioned payment token with the second mobile device to the user of the first mobile device. (see Yu at ¶ 119: As another example, Alice and her other son Billy each bring a PDA to a local shopping mall. Alice configures Billy's PDA so that he can use the PDA during the next three hours to purchase up to twenty dollars worth of items. If he attempts to purchase more than twenty dollars worth of items, his PDA (or a merchant device) transmits information to Alice's PDA requesting her approval. FIG. 15 illustrates a PDA 200 displaying transaction information according to this embodiment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon so that a cardholder can view its delegates’ purchases as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so in order to ensure that the payment token is being used for authorized purchases only.

Per Claim 22: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 22 depends.  Geffon further discloses:
storing a link between the defined one or more rules and the provisioned payment token. (see Geffon at ¶ 41: The tokenization service broker 210 can store the pre-authorization, permissions, restrictions, etc. in one or more computer storage location 235.)

Per Claim 23: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 23 depends.  Geffon further discloses:
wherein the enabled second mobile device is linked by the provisioned payment token to the payment account owned by the user of the first mobile device. (see Geffon at ¶ 29: Accordingly, the cardholder maintains ultimate control over the token despite the token being transferred and usable by a delegate.)

Per Claim 25: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 25 depends.  However, Geffon fails to disclose, but Yu discloses:
approving the pending transaction in response to the request; and (see Yu at ¶ 39: If the consumer approver 301 provides an indication of approval to the merchant 1001 at (C), the merchant 1001 proceeds with the transaction by providing the item to the consumer purchaser 201 at (D).)
storing a record of the approved transaction performed using the provisioned payment token. (see Yu at ¶ 107: As shown in FIG. 13, each record indicates a transaction identifier 1302 and a purchaser identifier 1304 associated with the transaction and the purchaser, respectively. The purchaser identifier 1304 may be based on, or associated with, the purchaser identifier 1202 stored in the purchaser database 1200. Each record also indicates an approver identifier 1306 that represents a party who approved the transaction. The approver identifier 1306 may be based on, or associated with, the approver identifier 1102 stored in the approver database 1100.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to have the cardholder approve a delegate’s transaction and have the system store a record of the transaction as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to provide a check against unauthorized attempted transactions by the delegate and to create an auditable record of all approved transactions.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffon, Yu, Yamakawa, Johnson, and Pollock as applied to claim 2 above, and further in view of U.S. Patent Pub. No. 2015/0220917 to Aabye et al.
Per Claim 24: The combination of Geffon, Yu, Yamakawa, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 24 depends.  However, the combination of Geffon, Yu, Yamakawa, Johnson, and Pollock fails to disclose, but Aabye, an analogous art of restricted payment tokens, discloses:
wherein the defined one or more rules have a pre-set expiration date. (see Aabye at ¶ 28: A "token access restriction" may include a restriction or other limitation relating to the use of a token. A token access restriction may include, for example, a maximum transaction value, an expiration date for the token, and a transaction context for the token.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon so that one of the payment token restrictions disclosed in Geffon would also include a pre-determined expiration date as disclosed in Aabye.  One of ordinary skill in the art would have been motivated to do so to enable the cardholder device to have further control over use of the payment token by the delegate device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffon in view of Yu, Yamakawa, and U.S. Patent Pub. No. 2015/0348008 to Khan.
Per Claim 6: Geffon discloses:
A method comprising: (see Geffon at Abstract: Disclosed herein are systems, methods, and non-transitory computer-readable storage media for creating sharable tokens that point to financial information stored in a secure online platform and that can be used in financial transactions.)
communicating with the remote server computer via the first mobile device to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the first mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
provisioning the payment token from the first mobile device to the application program running in the second mobile device, said provisioning including transfer of data from the first mobile device to the second mobile device, said provisioning enabling the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials: (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
defining one or more rules constraining usage of the provisioned payment token by the second mobile device. (see Geffon at ¶ 68: The cardholder can also distribute the token to one or more delegates and subject the token's to restrictions to limit the delegate's ability to use the token to make purchases at a merchant's physical store. For example, a parent cardholder can distribute pre-payment tokens to children and subject the tokens to restrictions for when the tokens can be used, how much can be drawn from the pre-payment amount pointed to by the token, specific items that the token can be used for (e.g. school books), specific items that cannot be purchased using the tokens (e.g. alcohol), what types of merchants the token can be used for, a specific region that the token can be used, etc.)
wherein each of the said first mobile device and said second mobile devices are one of a smartphone and a tablet computer; (see Geffon at ¶ 83: Typical examples of such form factors include laptops, smart phones, small form factor personal computers, tablet computers, personal digital assistants, and so on.)
However, Geffon fails to disclose, but Yu discloses:
sending, based on the defined one or more rules, an alert to the first mobile device concerning a pending transaction performed using the provisioned payment token with the second device; and (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
requesting, based on the defined one or more rules, and after sending the alert, the first mobile device approve the pending transaction. (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
While Yu fails to explicitly disclose that the requesting occurs after sending the alert, such an order of operations would be obvious as there are no new or unexpected results as a result of the claimed sequence. See MPEP 2144.04(IV)(C) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to provide an alert to the cardholder device when the delegate device makes a transaction and to request approval of the transaction as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to reduce unauthorized, e.g., fraudulent, charges.
However, the combination of Geffen and Yu fails to disclose, but Yamakawa, an analogous art of secured computer communications, discloses:
receiving, by a first mobile device, a public encryption key from an application program running on a second mobile device, said public encryption key digitally signed by the application program running on the second mobile device to prevent tampering with said public encryption key; and (Examiner’s Note: the language “to prevent tampering with said public encryption key” has been considered and determined to recite a desired result of digitally signing the public encryption key.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. The second relay device 20B further encrypts a message digest of the encrypted list using the private key of the second relay device 20B to generate an electronic signature (step SA8). Then, the second relay device 20B transmits the encrypted list, the electronic signature, and the electronic certificate C2 to the first relay device 20A (step SA9).  See also ¶ 49: The first relay device 20A receives the encrypted list, the electronic signature, and the electronic certificate C2 which are transmitted in step SA9.  See also ¶ 56 which discloses that the electronic certificate C2 includes a public key.)
relaying the public encryption key in a message to a remote server computer via the first mobile device, the message digitally signed by the first mobile device to prevent tampering with the message; (Examiner’s Note: the language “to prevent tampering with the message” has been considered and determined to recite a desired result of digitally signing the message.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Yamakawa at ¶ 52: Then, the first relay device 20A transmits the encrypted list received in step SA9, the electronic signature received in step SA9, the electronic certificate C2 received in step SA9, the encrypted list generated in step SA12, the electronic signature generated in step SA12, and the electronic certificate C1 to the terminal device 10 (step SA13). The terminal device 10 receives the encrypted lists, the electronic signatures, the electronic certificate C1, and the electronic certificate C2 which are transmitted in step SA13 (step SA14).)
wherein: the payment token, as received in the first mobile device, is in an encrypted form resulting from encryption of the payment token using the public encryption key and the first mobile device lacks the encryption key to reverse the encryption; and (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.  See also ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. See also ¶ 43: Upon receiving the message transmitted in step SA2, the terminal device 10 transmits the personal certificate C3 stored therein and a message requesting a list of services to the first relay device 20A (step SA3).  Examiner’s Note: Since the data is encrypted using the public key of the terminal device, i.e., the claimed second mobile device, only the private key, which is possessed only by the terminal device, may decrypt the encrypted data.  Therefore, the first relay device, i.e., the claimed first mobile device, does not have the key to decrypt the data.)
the second mobile device decrypts the encrypted payment token; (see Yamakawa at ¶ 57: If it is determined in step SB7 that there is no tampering, the terminal device 10 decrypts the list encrypted by the second relay device 20B, that is, the list encrypted using the public key in the personal certificate C3, using the private key of the user U.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Geffon system.  One of ordinary skill in the art would have been motivated to do so to create an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens between the remote tokenization service, cardholder device, and delegate device.
However, the combination of Geffon, Yu, and Yamakawa fails to disclose, but Khan, an analogous art of transferring payment tokens, discloses:
the transfer of data is via radio data communication between the first mobile device and the second mobile device; (see Khan at ¶ 35: The communications path 106 between primary user device 10 and secondary user device 106 may be supported via Bluetooth® (e.g., via Bluetooth Low Energy and/or Bluetooth “Classic” technologies), IEEE 802.11 protocols—sometimes referred to as WiFi®, or other short-range wireless communications technologies (as examples). In yet other suitable arrangement, secondary device 102 may communicate directly with service provider subsystem 112 to obtain commerce credentials using any suitable long-range or short-range wireless communications standards (as indicated by path 111).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen so that the cardholder transfers the payment token to the delegate via radio communication as disclosed in Khan.  The claimed invention would have been obvious as it is simply an alternative method for transferring payment tokens to a second user device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2014/0279541 discloses a payment token request may be obtained from a customer's smartphone. A payment token associated with the customer's account may be generated and sent to the customer's smartphone. A payment request including the payment token may be obtained from a consumer engagement device (CED). Payment information associated with the customer's account may be retrieved based on the payment token. Payment for the payment request may be authorized and a payment confirmation may be sent to the CED.
U.S. Patent Pub. No. 2015/0032627 discloses systems and methods for interoperable network token processing are provided. A network token system provides a platform that can be leveraged by external entities (e.g., third party wallets, e-commerce merchants, payment enablers/payment service providers, etc.) or internal payment processing network systems that have the need to use the tokens to facilitate payment transactions. A token registry vault can provide interfaces for various token requestors (e.g., mobile device, issuers, merchants, mobile wallet providers, etc.), merchants, acquirers, issuers, and payment processing network systems to request generation, use and management of tokens. The network token system further provides services such as card registration, token generation, token issuance, token authentication and activation, token exchange, and token life-cycle management.
U.S. Patent Pub. No. 2015/0112870 discloses embodiments of the present invention are directed to methods, systems, apparatuses, and computer-readable mediums for generating and providing a transaction token that may provide contextual information associated with the token. Accordingly, the transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685